IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Condemnation by the             :
Pennsylvania Turnpike Commission       :
of Property Located in the Township    :
of Bristol, Bucks County,              :
Commonwealth of Pennsylvania for       :
the I-95 Interchange Project (Parcel   :
ID No. 05-020-048) The                 :
Pennsylvania Turnpike Commission       :
                                       :
                 v.                    :   No. 1186 C.D. 2016
                                       :
Orange Hill, Inc. and Martin/          :
Petrone, L.P.,                         :
                    Appellants


                                   ORDER


            NOW, May 22, 2017, having considered appellants’ application for

reargument en banc and appellee’s answer in response thereto, the application is

denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge